Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 6/30/2021 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/103840 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 1-14 are pending.
Claims 3-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, drawn to an antibody or functional equivalent thereof binding to an epitope having amino acids 339-358 and 388-421 of SEQ ID NO: 2 or 388-421 of SEQ ID NO: 2 (elected), are under consideration.

Previous final Office Action dated 12/30/2020

The rejections in the previous Office action including rejection of claims under 35 USC § 112 1st paragraph and 35 USC § 102 are withdrawn in view of amendment, applicant’s argument and/or new considerations. If any rejection/objection is maintained, it will be stated again below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:  a mutant antibody comprising one or more substitutions, additions and deletions in the sequence of antibody of claim 1-(a)  

	This is new rejection based on the claim amendment. 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim 1-(b) is broadly drawn to an antibody, which binds to epitope at position aa 339-358 and 388-421 or aa 388-431 of SEQ ID NO: 2, comprising one or more substitutions, additions, and deletions in the amino acid sequences of the antibody set forth in claim 1-(a) (6 CDRs from SEQ ID NO: 6 scFv).
Thus, the claims encompass a genus of variants of the antibody or fragment obtained from mutation(s), deletion(s), and addition(s) within the CDRs of SEQ ID NO: 6 without indicating where and what the alternations of the amino acids are.
The specification teaches numbers of monoclonal antibodies (clones, figure 13, [0070]) binding to different epitopes of Glypican-1 protein (SEQ ID NO: 2, figure 16B). The specification teaches one specific antibody #4 (clone numbers 1-12)  binding to the epitope at amino acids 339-358 and 388-421 of SEQ ID NO: 2 [0372], which antibody is 
The specification does not teach variant of antibody #4 (SEQ ID NO: 6) with mutation(s), deletion(s), and addition(s) within the SEQ ID NO: 6, especially in the CDR regions of the antibody and not description where and how the amino acid substitution(s), addition(s) or deletion(s) occur.
Regarding the antibody without structure definition in the claims, the recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials has clearly indicated that an antibody as a product or method of directly using the product requires antibody structure (specific sequence or hybridoma) recited in the claims for the patentability of the invention.Applicant is referred to written description guidance at http://www.uspto.gov/web/patents/guides.htm and recent memorandum (Feb 22, 2018): Clarification of written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the claimed genus of antibodies.  The specification does not provide a specific or detail structural characteristics of those functional equivalent of the antibody and genus of the antibodies binding to the claimed epitopes.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing the function of 

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of the antibody binding to the epitopes set forth in claim 1, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Therefore, only the anti-Glycipan antibody comprising the heavy and light chain CDRs set forth at positions 31-35, 51-66, 99-112, 160-170, 187-193, and 226-236 of SEQ ID NO: 6 (claim 1-(a)), but not the full breadth of the claim 1-(b) meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm


	



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is rejected because it depends on claim 1 and recites polyclonal antibody.  Base claim 1 recites antibody having heavy and light CDRs from single chain antibody of SEQ ID NO: 6 or variant thereof with mutations, deletions and additions. Since base claim 1 has limited the antibody to monoclonal antibody with CDRs defined, the recitation of claim 2 for polyclonal antibody does not further limit the previous claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Over Patent:

Claims 1-2 remain and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,077,316 as evidenced by specification of the patent. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same antibody binding to glypican-1 with the same structure, the claims of ‘316 patent would thus anticipate or be obvious over the instant claims as set forth below:
The instant claims are drawn to an antibody binding to the epitope at amino acids 339-358 and 388-421 of SEQ ID NO: 2, wherein the antibody comprising heavy chain CDR1, 2 and 3 and light chain CDRs 1, 2, and 3 set for the in positons 31-35, 51-66, 99-22, 160-170, 187-193, and 226-236 of SEQ ID NO: 6.

The claims of U.S. Patent ‘316 are drawn to a therapeutic drug comprising Glypiscna-1 suppressant which is an antibody that comprises 6 CDRs heavy chain CDR1, 2 and 3 and light chain CDRs 1, 2, and 3 set for the in positon s 31-35, 51-66, 99-22, 160-170, 187-193, and 226-236 of SEQ ID NO: 6, wherein the antibody binds to the amino acids 339-358 of SEQ ID NO: 2.

The only difference is the ‘316 patent claiming a therapeutic drug comprising antibody, while the instant claims merely drawn to an antibody. But, both sets of the claims encompass the antibody comprising the same CDRs from the same single chain antibody SEQ ID NO: 6. The claims of ‘316 patent would anticipate or be obvious over the instant claims. 
It is noted that the instant application is a divisional application of the ‘316 patent, but the instant claimed invention is not consonant with the restriction requirement set forth in the parent case. The court has ruled that the protection of §121 is only available for claims issued on divisional application that are consonant with the examiner’s restriction requirement.
According to US patent law, obtaining more than one patents from one same or similar invention is prohibited.  Terminal disclaimer must be filed to overcome the rejection.

Response to Applicant’s argument:
On page 12, applicant argues that the present invention is distinguished invention from the elected invention for application 15/108251 (present US patent 10,077,316) in response to the restriction requirement in the parent application ‘251.  The instant claimed antibody binding to aa 339-358 and 388-421 of SEQ ID NO: 2 and having the VH CDRs at position 31-35, 51-66, 99-22 of SEQ ID NO: 6 and VL CDRs  at position160-170, 187-193, and 226-236 of SEQ ID NO: 6.  Applicant cites a part of 35 U.S.C §121.

same CDRs sequences, VH CDRs 1-3 at positions 31-35, 51-66, and 99-22 of SEQ ID NO: 6 and VL CDRs at positions 160-170, 187-193, and 226-236 of SEQ ID NO: 6.  Both sets of the claims encompass the same CDRS for the same single chain antibody of SEQ ID NO: 6. It is common knowledge for one skilled in the art, if two antibodies comprise the identical six CDR sequences they would have the same binding epitope in the same antibody and function.  In this case the instant claimed antibody and the antibody claimed in the Patent ‘316 have the identical CDRs, therefore, the antibody claimed in ‘316 patent and the antibody claimed in the present application would have the same antigen binding structure and function. 
Applicant elected group III, an isolated antibody to glypican-1, in the response to the restriction requirement of the parent application (15/108251) on 9/20/2017.  All the rest of groups I, II and VI are drawn to methods.  While the present application although is called divisional application, the application did not claim any of the withdrawn methods in the parent case.  Therefore, the instant claimed invention is not consonant with the restriction requirement set forth in the parent case.  The claimed antibody is not protected under §121.  Again, as set forth above, obtaining more than one patents from one same or similar invention is prohibited in US patent law. A terminal disclaimer must filed to overcome the present invention. 
Thus, Applicant’s arguments have not been found persuasive, and the rejections above are maintained.  

Over application:

s 1-2 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 15 and 16 of copending Application No. 16/608795.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antibody that comprises the same heavy and light six CDRs, which would be anticipated or obvious over each other.
The instant claims recite as set forth above.
The claims of application ‘795 are drawn to antibody comprising heavy chain CDR1-3 of SEQ ID NOs: 113, 114, and 115 and light chain CDR1-3 of SEQ ID NOs: 116, 117, and 118 (claims 15-(s), which are comprised within the light and heavy chains of SEQ ID NO: 198 and 200.
The sequences of six CDRs as well as the heavy and light chains SEQ ID NOs:198 and 200 comprising the 6 CDRS recited in the claims of application ‘795 are aligned with the presently claimed CDRs as evidenced by sequence below:

QY= fuse aa 31-35 to 51-66 to 99-112 of SEQ ID NO: 6

US-16-608-795-198 (Heavy chain)

; Sequence 198, Application US/16608795
; Publication No. US20200308299A1
; GENERAL INFORMATION
;  APPLICANT: Naka, Tetsuji
;  APPLICANT:Serada, Satoshi
;  APPLICANT:Fujimoto, Minoru
;  TITLE OF INVENTION: ANTI-GPC-1 ANTIBODY
;  PRIOR FILING DATE: 2018-04-27
;  PRIOR APPLICATION NUMBER: JP 2017-090054
;  PRIOR FILING DATE: 2017-04-28



  Query Match             81.4%;  Score 112.3;  DB 20;  Length 123;
  Best Local Similarity   30.5%;  
  Matches   25;  Conservative   0;  Mismatches   0;  Indels   57;  Gaps    2;

Qy          1 RYAMY---------------IGNTGR---------------------------------- 11
              |||||               ||||||                                  
IGNTGRYTGYGSAVKGRATISRDSGQSTVRLQLNNLRAED 90

Qy         12 --------SVSPYCCDAADIDA 25
                      ||||||||||||||
Db         91 TGNYYCAKSVSPYCCDAADIDA 112


QY= fuse aa 160-170 to 187-193 to 226-236 of SEQ ID NO: 6
US-16-608-795-200 (Light chain)

  Query Match             83.9%;  Score 129.2;  DB 20;  Length 106;
  Best Local Similarity   37.7%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels   48;  Gaps    2;

Qy          1 CSGGSSGYAYG----------------SNNNRPS-------------------------- 18
              |||||||||||                |||||||                          
Db         20 CSGGSSGYAYGWYQQKSPGSAPVTLLYSNNNRPSDIPSRFSGSKSGSTATLTITGVQAED 79

Qy         19 ------GSVDSSSYAGI 29
                    |||||||||||
Db         80 EAVYFCGSVDSSSYAGI 96

Thus, both sets of the claims are drawn to the same antibody comprising the same CDRs and heavy and light chains, the claims of instant application and the claims of ‘795 application would be anticipated and obvious over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LEI YAO/Primary Examiner, Art Unit 1642